DETAILED ACTION
This action is in response to the amendments filed 07/08/2022.
Claims 1-4, 6-8, 10-16, 18-20, and 22-25 are examined.
Claims 1, 12-13, 19, and 26 have been amended.
Claim 27 is new.
Claims 5-6, 9, 17-18, and 21 have been canceled.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not fully persuasive. 

103 Rejection
The Applicant argues that the claimed amendments for claim 1 are not found in prior art. The Examiner disagrees by the following rationale.
Applicant states that prior art Schubert does not teach matching of visual features of the captured image to the “reference image associated with the location coordinates of the current location” as claimed. The Applicant states that the invention of Schubert focuses the details of the reference image in regard to the final destination and not the “current location” as claimed. First it should be noted that the both inventions of the Applicant and of Schubert are designed around verifying delivery locations. The systems are based on determining how credible the identified delivery zone is (correct place) [see additionally Figs. 4-8]. Schubert does focus the delivery location verification at an alleged delivery zone, the purpose of the their invention is to verify that the landing zone is indeed the correct location (by identifying landmarks/reference points). The destination/delivery zone may be considered a final destination, if verified and not blocked, this would be a current location of the vehicle and still would read on the limitations as claimed. Additionally when it is determined that an alternate location is necessary for delivery, the current location was not the final destination [¶137 The package may be placed in the  backup target drop-off location… or when the primary target drop-off spot cannot be located…]. The rejections are maintained.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  Where it is recited “wherein the map includes a plurality of portions…” is oddly worded. It could lead one to think the limitation is unfinished, as to portions of what? Perhaps “sub-sections” or something similar would be more appropriate wording.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Wherein claim 1 recites “wherein reference data includes…” is unclear. Reference data for what? How is this reference data related to the invention? For promoting prosecution, Examiner will understand the reference data refers to data from the reference image. Examiner recommends stating “wherein reference image data includes..”. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-13, 19-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180107211 (“Schubert”) in further view of US 20160163205 (“Jenkins”).

As per claim 1 Schubert discloses a method for securing delivery of an autonomous vehicle to a final destination, comprising [Fig. 7A, Fig. 8B]: 
receiving location coordinates of a final destination to navigate to [¶ 140 threshold distance of the delivery destination… GPS system]:
determining visual features of a captured image of a current location of the autonomous vehicle, the captured image generated by an image sensor communicatively coupled with the autonomous vehicle [¶ 140 begin capturing data from sensors on the delivery vehicle, pan the camera, Fig. 7A], wherein the visual features are a subset of environmental features within the captured image [¶ 140 navigation of the vehicle to the target drop-off spot, acquire sensor data representing a region of the delivery destination… different orientation from the first virtual model (from client computer), ¶ 142 mapping between models, determine overlapping region between first and second models, directly comparing models… system may determine physical features that are common. For example, house 601…,  Fig. 7A, Fig. 8A];
retrieving location coordinates of the current location of the autonomous vehicle from a positioning sensor communicatively coupled with the autonomous vehicle [¶ 140 threshold distance, accuracy limit of the GPS system, Fig. 2];
matching the location coordinates of the final destination and the current location [¶ 140 upon arriving within a threshold distance of the delivery destination… GPS system… for ];
matching the visual features of the captured image of the current location to reference visual features from data associated with the location coordinates of the current location [¶ 140 navigation of the vehicle to the target drop-off spot, acquire sensor data representing a region of the delivery destination… different orientation from the first virtual model (from client computer as comparison),  ¶ 142 mapping between models, comparing models, determine physical features that are common (once at target location), Fig. 7A, Fig. 8A], wherein the reference data includes a map associated with the location coordinates, wherein the map includes a plurality of portions and a plurality of reference visual features [¶ 142 mapping by models,  determine physical features… house 601, house 602, house 604, vegetation 620…], wherein each reference visual feature is a subset of environmental features in the respective reference image and is stored as virtual model features associated with a respective portion of the map [¶ 142 physical features may be represented in only one of the models and mapping]; 
determining if the current location is the final destination based on the matching (delivery location) between the visual features of the captured image with the reference image [¶ 147 threshold confidence level (by matching models) for determining the delivery location]; and 
rerouting the autonomous vehicle from the current location to a new destination when the current location is determined to be different than the final destination [¶137 The package may be placed in the  backup target drop-off location… or when the primary target drop-off spot cannot be located…]. 
Schubert does not state “final” destination but it would have been obvious variation to one of ordinary skill in the art before the effective filing date the invention was made to have a delivery location understood as the final destination as that is the end of the target objective of the delivery drone and it would only take routine skill in the art to have any target objective understood as the final destination for that task for drones to be able to be considered successful at completing their objective by indicating a marker point as an end point for improved organized drone control schemes. 
	Schubert is not explicit to wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as metadata in the map associated with a respective portion of the map.
Jenkins discloses wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as metadata in the map associated with a respective portion of the map [¶ 7 detecting surfaces of real environment… calculating position in real environment by matching the surface information to the visibility event packet information corresponding to a first visibility event packet of the one or more visibility event packets, Fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Schubert with the teachings of Jenkins to include data on map data for increasing communication information for navigation systems by compacting data to reduce processing large amounts of data in relevant maps for more efficient mapping solutions.

As per claim 12 Schubert discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising [Fig. 7A, Fig. 8B]: 
receiving location coordinates of a final destination to navigate to [¶ 140 threshold distance of the delivery destination… GPS system]:
determining visual features of a captured image of a current location of the autonomous vehicle, the captured image generated by an image sensor communicatively coupled with the autonomous vehicle [¶ 140 begin capturing data from sensors on the delivery vehicle, pan the camera, Fig. 7A], wherein the visual features are a subset of environmental features within the captured image [¶ 140 navigation of the vehicle to the target drop-off spot, acquire sensor data representing a region of the delivery destination… different orientation from the first virtual model (from client computer), ¶ 142 mapping between models, determine overlapping region between first and second models, directly comparing models… system may determine physical features that are common. For example, house 601…,  Fig. 7A, Fig. 8A];
retrieving location coordinates of the current location of the autonomous vehicle from a positioning sensor communicatively coupled with the autonomous vehicle [¶ 140 threshold distance, accuracy limit of the GPS system, Fig. 2];
matching the location coordinates of the final destination and the current location [¶ 140 upon arriving within a threshold distance of the delivery destination… GPS system… for ];
matching the visual features of the captured image of the current location to reference data associated with the location coordinates of the current location [¶ 140 navigation of the vehicle to the target drop-off spot, acquire sensor data representing a region of the delivery destination… different orientation from the first virtual model (from client computer as comparison),  ¶ 142 mapping between models, comparing models, determine physical features that are common (once at target location), Fig. 7A, Fig. 8A], wherein the reference data includes a map associated with the location coordinates, wherein the map includes a plurality of portions and a plurality of reference visual features [¶ 142 mapping by models,  determine physical features… house 601, house 602, house 604, vegetation 620…], wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as virtual model features associated with a respective portion of the map [¶ 142 physical features may be represented in only one of the models and mapping]; 
determining if the current location is the final destination based on the matching (delivery location) between the visual features of the captured image with the reference data [¶ 147 threshold confidence level (by matching models) for determining the delivery location]; and 
rerouting the autonomous vehicle to a new destination when the current location is determined to be different than the final destination [¶137 The package may be placed in the  backup target drop-off location… or when the primary target drop-off spot cannot be located…]. 
Schubert does not state “final” destination but it would have been obvious variation to one of ordinary skill in the art before the effective filing date the invention was made to have a delivery location understood as the final destination as that is the end of the target objective of the delivery drone and it would only take routine skill in the art to have any target objective understood as the final destination for that task for drones to be able to be considered successful at completing their objective by indicating a marker point as an end point for improved organized drone control schemes. 
	Schubert is not explicit to wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as metadata in the map associated with a respective portion of the map.
Jenkins discloses wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as metadata in the map associated with a respective portion of the map [¶ 7 detecting surfaces of real environment… calculating position in real environment by matching the surface information to the visibility event packet information corresponding to a first visibility event packet of the one or more visibility event packets, Fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Schubert with the teachings of Jenkins to include data on map data for increasing communication information for navigation systems by compacting data to reduce processing large amounts of data in relevant maps for more efficient mapping solutions.

As per claim 13 Schubert discloses a system for securing delivery of an autonomous vehicle, comprising [Fig. 7A, Fig. 8B]:
a processing circuitry [Fig. 2]; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to [Fig. 2]:
receive location coordinates of a final destination to navigate to [¶ 140 threshold distance of the delivery destination… GPS system]:
determine visual features of a captured image of a current location of the autonomous vehicle, the captured image generated by an image sensor communicatively coupled with the autonomous vehicle [¶ 140 begin capturing data from sensors on the delivery vehicle, pan the camera, Fig. 7A], wherein the visual features are a subset of environmental features within the captured image [¶ 140 navigation of the vehicle to the target drop-off spot, acquire sensor data representing a region of the delivery destination… different orientation from the first virtual model (from client computer), ¶ 142 mapping between models, determine overlapping region between first and second models, directly comparing models… system may determine physical features that are common. For example, house 601…,  Fig. 7A, Fig. 8A];
retrieve location coordinates of the current location of the autonomous vehicle from a positioning sensor communicatively coupled with the autonomous vehicle [¶ 140 threshold distance, accuracy limit of the GPS system, Fig. 2];
match the location coordinates of the final destination and the current location [¶ 140 upon arriving within a threshold distance of the delivery destination… GPS system… for ];
match the visual features of the captured image of the current location to reference data associated with the location coordinates of the current location [¶ 140 navigation of the vehicle to the target drop-off spot, acquire sensor data representing a region of the delivery destination… different orientation from the first virtual model (from client computer as comparison),  ¶ 142 mapping between models, comparing models, determine physical features that are common (once at target location), Fig. 7A, Fig. 8A], wherein the reference data includes a map associated with the location coordinates, wherein the map includes a plurality of portions and a plurality of reference visual features [¶ 142 mapping by models,  determine physical features… house 601, house 602, house 604, vegetation 620…], wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as virtual model features associated with a respective portion of the map [¶ 142 physical features may be represented in only one of the models and mapping]; 
determine if the current location is the final destination based on the matching (delivery location) between the visual features of the captured image with the reference data [¶ 147 threshold confidence level (by matching models) for determining the delivery location]; and 
reroute the autonomous vehicle to a new destination when the current location is determined to be different than the final destination [¶137 The package may be placed in the  backup target drop-off location… or when the primary target drop-off spot cannot be located…]. 
Schubert does not state “final” destination but it would have been obvious variation to one of ordinary skill in the art before the effective filing date the invention was made to have a delivery location understood as the final destination as that is the end of the target objective of the delivery drone and it would only take routine skill in the art to have any target objective understood as the final destination for that task for drones to be able to be considered successful at completing their objective by indicating a marker point as an end point for improved organized drone control schemes. 
	Schubert is not explicit to wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as metadata in the map associated with a respective portion of the map.
Jenkins discloses wherein each reference visual feature is a subset of environmental features in a respective reference image and is stored as metadata in the map associated with a respective portion of the map [¶ 7 detecting surfaces of real environment… calculating position in real environment by matching the surface information to the visibility event packet information corresponding to a first visibility event packet of the one or more visibility event packets, Fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Schubert with the teachings of Jenkins to include data on map data for increasing communication information for navigation systems by compacting data to reduce processing large amounts of data in relevant maps for more efficient mapping solutions.

As per claims 7 and 19 Schubert discloses further wherein the environmental features include at least one of: man-made structures, natural structures, roadways, vegetation, topography, and the size and shape of property lots [¶ 140, Fig. 7B, Fig. 8A, Fig. 9].
As per claim 8 and 20 Schubert discloses further wherein the reference data includes at least one previously captured image associated with the location coordinates [¶ 156 master model may be determined and updated based on image data from mapping service].
As per claims 10 and 22 Schubert discloses further wherein the location coordinates include satellite positioning coordinates retrieved from the positioning sensor within the autonomous vehicle [¶ 140 GPS system].
As per claims 11 and 23 Schubert discloses further wherein the matching of the visual features of the captured image to the reference data includes at least one of: image recognition techniques, machine learning, neural networks, and deep convolutional neural network [¶ 145 mapping between models using algorithms, RANSAC, Least Median Squares estimation, Iterative Closes Point… etc.].
As per claims 24 and 25 Schubert discloses further causing the autonomous vehicle to deliver a payload when the current location determined to be the final destination [Fig. 4 Place the object at the target drop-off spot].
As per claim 26 Schubert discloses further wherein matching the visual features of the captured image of the current location to the reference visual features of the reference image associated with the location coordinates of the current location, further comprises: comparing a subset of the visual features of the captured image to the reference image [¶ 140, Fig. 7A, Fig. 8A].
In addition, Jenkins further discloses using reference data (packets) for subset of visual features to be compared to [¶ 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Schubert with the teachings of Jenkins to include data on map data for increasing communication information for navigation systems by compacting data to reduce processing large amounts of data in relevant maps for more efficient mapping solutions.

Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20180107211 (“Schubert”) in view of US 20160163205 (“Jenkins”) in further view of US 20180053139 (“Stoman”).

As per claims 2 and 14 Schubert discloses further comprising:
matching a transformation matrix present within the captured image to a reference transformation matrix, where the transformation matrix is a two-dimensional visual code (virtual model matching) previously associated with the final destination [¶ 144 transformation matrix, ¶ 145 Robust Point Matching,  ¶ 147 match of the first virtual model, Fig. 8A].
Schubert is not explicit to a verification code.
Stoman discloses a verification code that is associated with a final location (landing pads) [abstract; QR code, Fig. 6B].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Schubert to include different types of visual codes as taught by Stoman for purposes of improving identifications of locations for increasing validity of drop-off points for improved dependability of package deliveries.
As per claims 3 and 15 Schubert discloses further comprising: associating the two-dimensional visual code with a final location based on usage of secondary visual codes associated with adjacent properties [¶ 147 initially scans a region adjacent to the wrong house, determines a confidence level, sub-region, ¶ 148 may collect additional sensor data indicative of a second-sub region].
As per claims 4 and 16 Schubert discloses further wherein adjacent properties include at least one of: properties in immediate proximity to the final location and properties within a predetermined radius from the final location [¶ 147 adjacent property, Fig. 6, Fig. 7A, Fig. 9].


	Additional Art to Consider
Patent No. 11086338 titled, Package Delivery By Means Of An Automated Multi-copter UAS/UAV Dispatched From A Conventional Delivery Vehicle, discloses a UAV that is set up to have multiple delivery locations, similar to the Applicant’s invention.

Pat. No. 10997544 titled, Delivery Location Identifiers discloses UAV delivery system that utilizes a scan (QR type codes) for verifying delivery locations, which is similar to the Applicant’s invention of using verification codes for delivery locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662          

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662